Case 1:20-cv-10738-GAO Document15 Filed 04/21/20 Page1of3

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MASSACHUSETTS

Alexander Grinis, Michael Gordon
and Angel Soliz, on behalf of themselves

those similar situated

  

PETITIONERS
Vv.
Stephen Spaulding Warden a)
OF Federal Medical Center Devens, LOS aed -
and Michael CARVAJAL, Director wt x ae
in their official Capacities oH ~ eS
RESPONDENT Case#1 :20-CV-10738-GA0

MOTION REQUESTING THAT THE DISTRICT COURT ADD'S
CHARLES NEWTON AS A CLASS MEMBER IN THE ABOVE CAPTIONED MATTER

Now comes Charles Newton, a similar situated inmate at the Federal Medical

Center Devens MA, requesting that he be added as a "class member" because he is
qualified for Home Confinement because of the same reasons as the "Petitioners"

which is his age and underlying health issues, but was not selected by the FMC

staff.
Case 1:20-cv-10738-GAO Document 15 Filed 04/21/20 Page 2 of 3

He states that he is at risk of contracting the virus, COVID-19 which could

be fatal to him, in support of his class status, he states the following:

Name:

ID #

ETHNICITY:

RISK FACTORS

AGE

TIME SERVED

Charles Newton

(1)5248-070

Caucasian

Care level II, with High Blood Pressure and Asthma

42 years old

79% of statutory sentence and 68% of gross sentence

RELEASE ADDRESS 17 Rhodes St., Riverside, RI, 02915

PHONE #

PATTERN SCORE

401-390-4985

medium

WHEREFORE, Charles ask that this court grants him Class Member Status and

respectfully ask that the court grants him relief by ordering that the Bureau of

prison transfers’ him to serve the remainder of his sentence in Home Confinement.

Respectfully Submitted,

Charles Newton,

Federal Medical Center Devens, MA

PO Box 879
Case 1:20-cv-10738-GAO Document 15 Filed 04/21/20 Page 3 of 3

Ayer MA, 01432

April 16, 2020
CERTIFICATE OF SERVICE
I Charles Newton certify that on April 16, 2020 I mailed a copy of this motion
and supporting documents to the clerk of courts for filing and the government,
the petitioner's and their attorneys will be notified electronically through
Pacer.

Respectfully
x
on

April 16, 2020

Charles New
